Order                                                                   Michigan Supreme Court
                                                                              Lansing, Michigan

  November 7, 2018                                                             Stephen J. Markman,
                                                                                          Chief Justice

                                                                                     Brian K. Zahra
                                                                             Bridget M. McCormack
  154563 & (68)(70)(72)(73)                                                        David F. Viviano
                                                                               Richard H. Bernstein
                                                                                    Kurtis T. Wilder
                                                                              Elizabeth T. Clement,
                                                                                               Justices
  MARY ANN LAMKIN and STEVE LAMKIN,
           Plaintiffs-Appellants/
           Cross-Appellees,
  v                                                   SC: 154563
                                                      COA: 326986
                                                      Livingston CC: 12-026600-NZ
  EUGENE HARTMEIER, CYNTHIA
  HARTMEIER, KEVIN HARTMEIER,
  DENNIS McCOMB, GLORIA McCOMB,
  DANIEL ENGRAM, DANIELLE ENGRAM,
  JAMES BEAUDOIN, CECILE
  LAUDENSLAGER, ANGELA CHRISTIE,
  KIMBERLY KRASKA, JOAN BEAUDOIN,
  and DAMON HARTMEIER,
           Defendants-Appellees/
           Cross-Appellants,
  and
  AARON KIRBY, DENISE ENGRAM,
  DEANN ENGRAM, DEREK ENGRAM,
  and CATHERINE BARRETT,
            Defendants-Appellees,
  and
  RONALD THYBAULT and the Estate of
  MARY WECKESER,
             Defendants.
  _________________________________________/

         By order of May 2, 2017, the application for leave to appeal the September 1,
  2016 judgment of the Court of Appeals and the applications for leave to appeal as
  cross-appellants were held in abeyance pending the decision in Marlette Auto Wash, LLC
  v Van Dyke SC Properties, LLC (Docket No. 153979). On order of the Court, the case
  having been decided on March 19, 2018, 501 Mich 192 (2018), the applications are again
                                                                                                              2

considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
VACATE in part the judgment of the Court of Appeals. We do not disturb the remand to
Livingston Circuit Court on the issue of nuisance. We REMAND this case to the Court
of Appeals for reconsideration as to whether each defendant established a prescriptive
easement in light of Marlette Auto Wash, LLC v Van Dyke SC Properties, LLC, 501 Mich
192 (2018), and for reconsideration of the scope of each easement based on the manner of
use by which the easement was acquired and the manner of the previous enjoyment, see
Heydon v MediaOne, 275 Mich App 267, 271 (2007). In all other respects, the
applications are DENIED.

      We do not retain jurisdiction.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        November 7, 2018
       d1031
                                                                            Clerk